Title: To Benjamin Franklin from Thomas Digges, 12 May 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 12. May 1779
My journey hither was a favourable one & I am in hopes will turn out to good account; I have not yet however been able to deliver all Your letters—those for the environs of London are yet in my possession, as I preferred keeping them a day or two to make a personal delivery of them, to the risqueing them by penny post. I this day deliverd Miss Shipleys— His Lordship was not at home to join in the general satisfaction & joy expressd by the whole Female part of the Family on hearing from Yourself that you were well & happy— I got a share of consequence by being Your messenger, and was rogue enough to wish (when I saw a hasty kiss given to B F at the foot of Your Letter) to have the beatitude transferrd to me— It is a shame for You to be so great a monopoliser of Hearts.
I understood from the Family that a french Gentn. (I beleive the Ecuyer to the Count D Artois) sets out in the morning for Paris, & I am to send this to the Bishops for forwardance by Him.

Our matter goes on seemingly very well; in a meeting between Mr. H and a certain great man, the later seemd to catch with avidity at Mr Hs. application for an audience, & this night at nine oClock is the hour appointed for a parley: I fear it will not be in my power to forward you the result of that parley by this conveyance; as I am under injunctions from Your Ruby-lipd Correspondant to send my letter this evening; I will however keep it to the last, and at any rate risque sending another letter to the Bishops in the morning. I write You from our friend Mr Hs where I am waiting his return from Westminster Hall & for his Roast beef.
Every thing seems working well for our Country & its cause; I hope no civil discord or nasty cabals will cast a cloud over the promisd fair & serene Western Sky. Arbuthnots Squadron is not yet saild from Torbay but will go with the first fair wind; If a few Ships of War and nearly four thousand Recruits (wch. is the force going with him) can do America any further injury, I am confidant She has my friend Govr Johnstone solely to thank for it; for He stands alone as to opinion that every exertion against America is now necessary for the Safety of this Country.
Ministry seem to speak out dispondingly of their affairs in Ama & particularly for the Southern army. The exposition of the correspondence between them & their Commanders in America has servd to open the Eyes of the people a little, and the Examination into the affairs of the Howes by the evidence wch. have already been given at the bar of the House of Commons, is likely to damn them compleatly; It now appears that instead of vagabonds & poltroons the Americans are a vigilent, well disciplind, and a respectable Enemy. In the House of Lords yesterday, Ld Rockingham gave a very melancholly picture of the state of things in Ireland. It would seem to me that the period is not very distant when that oppressd people will seek relief to their distress from Congress’s & assosiations of their own. In the debate on this matter the disunion among both parties, Whigs, & Tories, was a good picture of the distraction of the times. Lord Rockingham makes a motion for the state of Ireland to be laid before the House— Lord Weymouth opposes it with the previous question— The Duke of Chandos & Lord Townsend support Lord Rockingham— The Duke of Grafton & Lord Shelburne oppose Him; & it all ends with giving the Marquis his Motion He cutting off part of His preamble.
The leaders of the Bedford party have veerd about very much of late, & are from all appearances going over to opposition. The quarrels among the Ministry has been the probable cause of this. Lord N and Lord G. G are at cat & dog if not at open rupture. Lord N——’s language is, that Lord G G is such a blundering ass & so great a fool, that it is impossible to act with Him; The other says that North is so treacherous as never to support his friends when in need and always leaves them in the Dark.— When rogues quarrel, it is to be hoped honest men will get at their right.—
There has been some accots from N York to Ministry by way of Corke that have not been good enough to give to the publick in a Gazette, consequently they were bad. The talk is that the accots from Byron in the West Indies are but indifferent,— These, together with the reports wch reignd very currently about ten days ago that overtures for Peace were negotiating, having ceasd, has causd the Stocks to fall two & a half per. Ct. lately & the City gentry are rather in the dumps. Hopeing to have an oppertunity given me to write in the morning by the same conveyance with this I shall not add further at present than that I am with very great esteem Dr. Sir Your very obligd and Obedient Servant
Tho Digges
 
Notation: May 12. 79
